HOOD, Judge.
This is a companion suit to the cases of Loewer v. Duplechin et al., 161 So.2d 124, and Bieber v. New Amsterdam Casualty Company et al., 161 So.2d 136, all of which suits arose out of similar but separate contracts which were entered .into by plaintiffs, on the one hand, and by defendant Frank J. Duplechin, on the other, and all of which suits 'are being decided by us on this date. In the instant suit judgment was rendered in favor of plaintiff and against both defendants, in solido, for the amount claimed, and judgment further was rendered for the same amount in favor of third party plaintiff, New Amsterdam, and against the third party defendant, Duplechin. One of the original defendants, New Amsterdam, has appealed.
All of the issues presented in this suit were considered and determined in the case of Loewer v. F. Duplechin et al., supra. For the reasons assigned in that case, the judgment appealed from in the instant, suit is reversed insofar as it (1) condemns defendant, New Amsterdam Casualty Company, to pay a sum of money, with interest and costs,, to plaintiff, and (2) condemns the third party defendant, Frank J. Du-plechin, to pay the same amount to the third party plaintiff,.New Amsterdam Casualty Company. In all other respects the judgment appealed from is affirmed. All costs of this appeal are assessed to plaintiff-appellee.
Affirmed in part and reversed in part.